Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.


Specification
The disclosure is objected to because of the following informalities: the specification utilizes the term “lamp” (note for example paragraph 0020-line 5 and paragraph 0024 – line 3) for element 13 however it appears “lamp” is an inadvertent misspelling of “ramp” which is the term commonly utilized for the structure in question.

The title of the invention is not adequately descriptive.  A new title is required that is more clearly indicative of the invention to which the claims are directed.   An example acceptable title would be  -- Magnetic Disk Device and Method For Spindle Motor Position Adjustment --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (U.S. 2011/0285333).
As to claims 1, 2, 14, and 15, Kobayashi discloses a magnetic disk drive including a spindle motor 100 (paragraph 0003); a motor driver 10/40 that supplies a motor current to the spindle motor (paragraph 0020 – lines 17 to 19) and measures a counter electromotive voltage of the spindle motor every time the spindle motor makes one rotation (paragraph 0022 wherein the 11th segment is output during the L level and the 16th segment is output during the H level); and a controller 20/30 that executes control to adjust a motor position where the counter electromotive voltage is measured to a set first position (determination point “a”) after the magnetic disk starts rotating, the adjustment taking the form of switching between H to L or L to H whereby the speed is adjusted (paragraph 0025).
As to claim 12, the stepped motor current as depicted in figure 3 can be considered intentional distortions of the signal at different positions.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al in view of Kaidu et al (U.S. 2016/0156295).
Kobayashi discloses 16 segments of a rotation as opposed to a number of segments divisible by 3.
Kaidu discloses a motor 20; a motor driver 1 that supplies a motor current to the spindle motor (paragraph 0022 – lines 4 and 5) and measures a counter electromotive voltage of the spindle motor every time the spindle motor makes one rotation (paragraph 0050); and a controller 4 that executes control of a motor position where the counter electromotive voltage is measured to a set first position (determination point “a”) after the magnetic disk starts rotating.  Kaidu discloses that a rotation divided into 6 segments which is divisible by 3 (paragraph 0050 for example).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art at the time the invention was made to have Kobayashi utilize a number of segments divisible by 3.  The motivation would have been: as evidenced by Kaidu, such a division was known in the art to be of utility, including for motor driving arrangements utilizing counter electromotive voltage.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al.
Kobayashi does not expressly discuss loading of the magnetic head onto a disk.

It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Kobayashi utilize a magnetic head loaded onto a magnetic disk once the magnetic disk starts rotating.  The motivation would have been: it was well known to unload a head from a disk to protect the head from damage when reading and/or writing are not occurring.  Heads were loaded after the magnetic disk starts rotating because in the case of the use of a flying head slider, the disk must be rotating for the slider to properly function, and in general, transducing operations do not occur when a magnetic disk is not rotating.
There will be multiple de-energizing cycles during operation of the motor of Kobayashi indicating that after loading of a head, a movement between different positions of the current waveform will occur.

Allowable Subject Matter
Claims 5-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Tuesday, January 25, 2022